IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 26 WM 2016
                                           :
                  Respondent               :
                                           :
                                           :
           v.                              :
                                           :
                                           :
KEVIN ANDREWS,                             :
                                           :
                  Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 15th day of April, 2016, the Application for Extraordinary Relief is

DENIED.